MEMORANDUM OPINION
                                        No. 04-12-00522-CV

                                       Dionisio G. TORRES,
                                             Appellant

                                                   v.

                                          Leticia HAYNES,
                                               Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2011CVF001094-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 10, 2012

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on August 15, 2012. The

clerk of this court notified the appellant in writing that our records did not reflect that the filing

fee in the amount of $175.00 was paid. In addition, our record does not contain any evidence

that appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.

           On September 11, 2012, we issued a show cause order directing appellant to show cause

in writing within fifteen days of the date of our order why this appeal should not be dismissed for
                                                                                     04-12-00522-CV


failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant has not responded to our

order. Because appellant has failed to pay the filing fee required to pursue this appeal, the appeal

is dismissed. See TEX. R. APP. P. 5, 42.3(c).

                                                  PER CURIAM




                                                -2-